DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 7 in the reply filed on 08/03/2022 is acknowledged.
	Claims 3, 4, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiens (US 2015/0305432).
Regarding claim 1, Wiens discloses an article of footwear comprising: a sole structure (sole 20); and an upper (upper 22) coupled to the sole structure so as to form a foot-receiving cavity therebetween, wherein the upper comprises a first portion, a second portion (Fig. 20 below), and a third portion (elastic region 213) disposed between and coupling the first portion and the second portion, wherein the upper is movable between a compressed configuration (tie 222 tightened) and an expanded configuration (tie 222 loosened), wherein in the compressed configuration, the first portion and the second portion are proximate to each other (tie 222 pulled fully tight), wherein in the expanded configuration, the first portion and the second portion are spaced apart from each other by the third portion (Fig. 20), and wherein one or more dimensions of the foot-receiving cavity are larger when the upper is in the expanded configuration than when the upper is in the compressed configuration (paragraph 0134; Fig. 20).

    PNG
    media_image1.png
    316
    477
    media_image1.png
    Greyscale

Regarding claim 2, Wiens discloses a closure mechanism (tie mechanism 218) configured for selectively securing the upper in the compressed configuration (paragraph 0134; Fig. 20).
Regarding claim 5, Wins discloses that the third portion extends from a heel portion of the upper to a forefoot portion of the upper (Fig. 20).
Regarding claim 21, Wiens discloses an article of footwear comprising: a sole structure (sole 20); and an upper (upper 22) coupled to the sole structure so as to form a foot-receiving cavity therebetween, wherein the upper comprises a gusset (elastic region 213), wherein the gusset is movable between a compressed configuration (tie 222 tightened) and an expanded configuration (tie 222 loosened), wherein one or more dimensions of the foot- receiving cavity are larger when the gusset is in the expanded configuration than when the gusset is in the compressed configuration (paragraph 0134; Fig. 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiens, as applied to claim 1.
Wiens discloses that the third portion is disposed on a single side of the upper (Fig. 20), but does not specifically disclose that it is the medial side or the lateral side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the third portion on either the medial side or the lateral side of the upper as it would be obvious to choose from a finite number of identified, predictable solutions (medial side or lateral side). There is a reasonable expectation of success on either the medial side or the lateral side, as both sides provide space and access to contain an elastic region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732